Citation Nr: 1101905	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for neuropathy and/or 
radiculopathy of the right upper extremity (claimed as right 
hand/arm numbness).   


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1971 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that claim underlying this appeal originally 
included claims for service connection for peripheral neuropathy 
of the left upper extremity, entitlement to service connection 
for peripheral neuropathy of the right lower extremity, and 
entitlement to service connection for peripheral neuropathy of 
the left lower extremity.  However, a June 2010 rating decision 
by the RO granted service connection for all of these claimed 
conditions.  Accordingly, these issues are no longer on appeal.  


FINDING OF FACT

The competent medical evidence demonstrates that a right upper 
extremity neurologic disability, variously diagnosed as 
neuropathy, radiculopathy, and neuralgia, manifested by pain and 
numbness in the hand and arm, was incurred during active service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
establishing entitlement to service connection for a right upper 
extremity disability (variously diagnosed as neuropathy, 
radiculopathy, or neuralgia) manifested by pain and numbness in 
the hand and arm, are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Contentions 

The Veteran is seeking service connection for neuropathy and/or 
radiculopathy (claimed as arm and hand pain and numbness) of the 
right upper extremity.  He asserts several theories of 
entitlement, including direct service connection (to include as 
due to Agent Orange exposure), presumptive service connection 
under 38 C.F.R. § 3.309(e), and secondary service connection.  In 
this regard, it is noted that the Veteran has been granted 
service connection for cervical spine strain with degenerative 
joint disease and pain, and for diabetes mellitus, type II.  In 
this case, the Board finds that service connection for a right 
hand/arm disability manifested by pain and numbness is warranted 
on a direct basis.  

Applicable Law and Regulations 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; 38 C.F.R. § 3.303(b).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts and Analysis 

The Veteran's service treatment records (STRs) are replete with 
references to right arm and hand numbness and pain.  In December 
1987, STRs show that the Veteran was diagnosed with degenerative 
joint disease of the cervical spine by x-ray.  He complained of 
right hand/arm numbness at that time.  Electrodiagnostic 
examination of the right upper extremities was normal; however, 
EMG studies revealed findings of radiculopathy.  

In April 1988, he again complained of right hand pain; the 
assessment was to rule out chronic cervical radiculopathy.  In 
July 1988, he was diagnosed with intermittent cervical 
radiculopathy, C-6-7.  In August 1988, the Veteran continued to 
complain of symptoms related to cervical radiculopathy.  In 
November 1988, the Veteran complained of constant bilateral ulnar 
pain, which radiated to the elbow.  The physician noted that the 
symptoms were highly suggestive of bilateral ulnar radiculopathy 
or neuropathy.  A contemporaneous STR shows continued complaints 
of bilateral, ulnar radicular symptoms; the pertinent diagnosis 
was ulnar radiculopathy, secondary to degenerative joint disease 
of the lumbar spine.  

In April 1989, treatment records show complaints of right arm and 
hand pain.  It was noted that EMG studies were normal except for 
possible C-6 radiculopathy.  The assessment was radiculopathy, 
probably secondary to degenerative joint disease of the cervical 
spine.  An April 1989 STR shows continued complaints of 
parathesias of both arms.  The provisional diagnosis was "rule 
out compression syndrome versus other etiology."  Another 
treatment record, also dated in April 1989, shows complaints of 
bilateral parathesias in the upper extremities, pain and numbness 
in hands, and provisional diagnosis of Thoracic Outlet Syndrome 
versus cervical spine etiology.  A December 1989 treatment record 
shows complaints of a long history of bilateral arm numbness and 
neck pain.  

A March 1990 treatment record shows continued complaints of 
numbness in one or both arms.  Physical examination was negative 
and EMG, CT, and MRI findings were unremarkable except for 
probable C4-5 herniated nucleus pulposus, with no symptoms to go 
along with such findings.  Separation examination in 1991 shows 
degenerative joint disease of the cervical spine with neck and 
arm pain.  (Emphasis added).  

Following service, private and VA treatment records show numerous 
complaints for hand and arm numbness.  For example, October 2006 
VA treatment records show complaints of dysesthesias of the 
hands, arms, and thighs.  The assessment was meralgia 
paresthetica.  

In a January 2007 private treatment record, the Veteran's 
neurologist, Dr. R., noted a long history of numbness and burning 
sensations in both hands.  He noted that Tinel signs were 
elicited in both wrists and that deep tendon reflexes were absent 
in the upper extremities.  The diagnostic impressions were 
sensory polyneuropathy affecting the lower, and possibly, upper 
extremities, bilateral meralgia parethestica, and bilateral 
clinical carpal tunnel syndromes.  

A February 2007 private treatment report shows that the Veteran 
complained of bilateral arm pain and numbness.  He stated that 
his arm pain was greater than his neck pain and that it had 
worsened over the last five to six years.  He believed that the 
pain was due to repeated minor injuries while in the army.  
Examination revealed severe loss of lordosis at C4-5 with severe 
stenosis.  EMGs were positive for nerve irritation in the 
cervical spine.  The private physician stated that some symptoms 
could be coming from neuropathy.  He recommended an anterior 
cervical disc fusion to reverse the lordosis.  He further 
suggested that the cervical fusion would give relief of the 
Veteran's arm pain associated with the cervical spine.  

A February 2007 MRI confirmed moderate to severe spinal canal 
stenosis at C4-5 due to protrusion, and mild central spinal canal 
stenosis at C3-4 due to protrusion.  In April 2007, a private 
treatment records shows that the Veteran underwent an anterior 
cervical disectomy with plating at C3-4 and C4-5.  

The report of May 2007 examination report shows that the Veteran 
had been suffering from diabetes mellitus and peripheral 
neuropathy of the lower and upper extremities since 2006.  
Neurological examination revealed findings of neuralgia with 
respect to the ulnar, median, and deep peroneal nerves.  There 
was also sensory dysfunction with findings of reduced tactile 
sensation and monofilament skin prick test.  The pertinent 
diagnosis was peripheral neuropathy of the upper and lower 
extremities with ulnar, median, and deep peroneal nerve 
dysfunction.  The examiner stated that the neurological problems 
were a complication of diabetes.  However, an addendum to the 
report stated that the peripheral neuropathy was of "unknown 
etiology."

The Veteran underwent VA examination in September 2007.  The 
Veteran did not report any neurological symptoms related to 
diabetes.  Physical examination also revealed no objective 
findings suggestive of diabetic neuropathy.  The examiner opined 
that the Veteran suffered from meralgia paresthetica, which 
existed long before the diagnosis of diabetes.  For purposes of 
information only, meralgia paresthetica is a painful 
mononeuropathy of the lateral femoral cutaneous nerve, resulting 
in symptoms to the thigh.  Dorland's Illustrated Medical 
Dictionary 1129 (30th ed. 2003).  As to the right upper 
extremity, the examiner offered no other explanation as to the 
etiology or onset of the Veteran's neurological condition(s).  

Private treatment records dated in 2007 and 2007 show continued 
treatment for cervical radiculopathy, peripheral neuropathy, 
motor polyneuropathy, carpal tunnel, cervical spine stenosis and 
radiculopathies, and subjective complaints of bilateral arm 
pain/numbness.  A July 2009 statement from Dr. R. noted that the 
Veteran suffered from "polyneuropathy likely secondary to 
diabetes mellitus."  

October 2009 VA clinical records reflect that the Veteran's upper 
extremity symptoms were dysthesias related to cervical nerve root 
lesions, including past surgical treatment of C5-C6.  

The Veteran underwent VA examination in December 2009.  He 
complained of neurological problems in all extremities since 
service.  No EMG studies were conducted; rather, the VA examiner 
simply referred to Dr. R.'s 2007 and 2007 EMG findings, which 
established motor polyneuropathy, with worsening symptoms.  The 
diagnoses were meralgia paresthetica affecting both lower 
extremities, sensory motor polyneuropathy affecting the lower 
extremities, and cervical radiculopathy affecting the left upper 
extremity.  The VA examiner made no specific findings with 
respect to the right upper extremity.  

VA outpatient treatment records dated from March 2010 to June 
2010 show continued complaints, treatment, and diagnoses related 
to the right upper extremity.  

In order for the Veteran to prevail on his claim for service 
connection, it is only necessary that the probative evidence for 
and against the claim be in relative equipoise.  In this regard, 
the Veteran's record clearly documents a longstanding history of 
upper right extremity pathology dating back to service.  Indeed, 
service treatment records show that the Veteran was treated on 
numerous occasions for right hand/arm pain and numbness.  
Diagnoses of intermittent cervical radiculopathy, C-6-7, and 
ulnar radiculopathy and/or neuropathy relating to the right 
arm/hand, were assigned.  Similar findings were also noted upon 
separation examination in 1991.  

Following service, private and VA treatment records document 
similar complaints, treatment, and diagnoses relating to right 
arm/hand numbness and pain.  In this regard, these records 
confirm that the Veteran continued to suffer from degenerative 
joint disease of the cervical spine, first diagnosed during the 
Veteran's service.  The records establish that degenerative joint 
disease of the cervical spine was accompanied by neurological 
manifestations in both upper extremities.  Likewise, in January 
2007, Dr. R. noted a long history of numbness and burning 
sensations in both hands.  The objective findings revealed 
positive Tinel signs in both wrists and absent deep tendon 
reflexes in both upper extremities.  The diagnostic impressions 
were sensory polyneuropathy affecting the lower, and possibly, 
upper extremities, and bilateral clinical carpal tunnel 
syndromes.  

The Board recognizes that the record also contains evidence which 
suggests that some of the Veteran's right upper extremity 
neuropathy/radiculopathy was caused or aggravated by his service-
connected diabetes mellitus.  While this may be an alternative 
means of establishing service connection in this case, the record 
clearly shows that right arm/hand disability was incurred during 
service, and that service connection on a direct basis is 
appropriate here.  

Again, to establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  In this case, as outlined above, the Veteran 
has been diagnosed with current right arm/hand disability; there 
is in-service evidence of treatment for similar neurological 
pathology and diagnoses; and the post-service medical evidence 
indicates a continuity of right upper extremity neurological 
symptomatology.  

The Board concludes that the evidence, viewed liberally, is at 
least in equipoise.  That is, it is at least as likely as not 
that the claimed right arm and hand disability manifested by pain 
and numbness was first manifested during the Veteran's active 
service.  The Veteran is therefore entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection is warranted for right arm and 
hand disability manifested by pain and numbness, variously 
diagnosed as neuropathy, radiculopathy, dysthesias due to 
cervical nerve root lesions, and neuralgia.  

The Board recognizes that the record also contains evidence which 
suggests that some of the Veteran's right upper extremity 
neuropathy/radiculopathy was caused or aggravated by his service-
connected diabetes mellitus.  While this may be an alternative 
means of establishing service connection in this case, the record 
clearly shows that right arm/hand disability was incurred during 
service, and that service connection on a direct basis is 
appropriate here.  The claim for service connection for a right 
upper extremity disability, variously diagnosed as neuropathy, 
radiculopathy, dysthesias due to cervical nerve root lesions, and 
neuralgia, may be granted.


ORDER

Service connection for right arm and hand disability manifested 
by pain and numbness, variously diagnosed as neuropathy, 
radiculopathy, dysthesias due to cervical nerve root lesions, and 
neuralgia.  



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


